                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO




OHIO A. PHILIP RANDOLPH                                Case No. 1:18-cv-357
INSTITUTE, et al.
                                                       Judge Timothy S. Black
Plaintiffs,                                            Judge Karen Nelson Moore
                                                       Judge Michael H. Watson
v.
                                                       Magistrate Judge Karen L. Litkovitz
RYAN SMITH, Speaker of the Ohio House
of Representatives, et al.

Defendants.



                              MOTION TO SEAL DOCUMENTS

       Pursuant to Local Rule 5.2.1(a), Movants hereby move the Court for an order permitting

them to file under seal their Reply Brief in Further Support of their Motion to Compel

Compliance with Subpoenas Served on E. Mark Braden (“Reply”) and a declaration in support

of the Reply (the “Declaration”).

       The Reply describes the deposition testimony of Clark Bensen and Adam Kincaid, and

the Declaration attaches as exhibits excerpts of the deposition transcripts. Parties in this case

have seven days after the receipt of the deposition transcript to designate testimony Confidential

pursuant to the Protective Order governing the case. See Stipulation and Protective Order. ECF

57, ¶ 2(c). Counsel for Mr. Bensen stated their intention to designate Mr. Bensen’s testimony

Confidential pursuant to the Protective Order, necessitating this motion.

       Movants hereby request that leave be granted to file the Reply under seal, on the

condition that the seal expire 30 days from filing unless (1) any party successfully moves to seal

the filing (or portions of the filing) under the standards set forth by the Sixth Circuit Court of
Appeals, or (2) any party moves to extend the conditional period on the basis that a motion to

seal is pending before the Court.


Dated: December 11, 2018                     Respectfully submitted,

                                             /s/ Jeremy Goldstein
                                             Jeremy Michael P. Goldstein
                                             Robert D. Fram
                                             Covington & Burling LLP
                                             One Front Street
                                             San Francisco, CA 94111
                                             (415) 591-6000
                                             rfram@cov.com
                                             jgoldstein@cov.com

                                             Michael Baker (DC Bar #1044327)
                                             Covington & Burling LLP
                                             One City Center
                                             850 Tenth Street NW
                                             Washington, DC 20001
                                             (202) 662-6000
                                             mbaker@cov.com

                                             T. Alora Thomas-Lundborg
                                             Dale E. Ho
                                             Theresa J. Lee
                                             Emily Rong Zhang
                                             American Civil Liberties Union Foundation
                                             125 Broad Street, 18th Floor
                                             New York, NY 10004
                                             (212) 549-2500
                                             athomas@aclu.org
                                             dho@aclu.org
                                             tlee@aclu.org
                                             erzhang@aclu.org

                                             Freda J. Levenson
                                             American Civil Liberties Union of Ohio Fdtn.
                                             4506 Chester Avenue
                                             Cleveland, OH 44103
                                             (216) 472-2220
                                             flevenson@acluohio.org

                                             Counsel for Movants
                               CERTIFICATE OF SERVICE

       I hereby certify that on December 11, 2018, a true and correct copy of the foregoing

Motion was served on counsel for Respondents by filing via the Court’s CM/ECF system.



                                                   /s/ Jeremy Goldstein

                                                    Counsel for Movants
